       Case 1:17-cv-00965-LPS-CJB Document 48 Filed 04/24/19 Page 1 of 3 PageID #: 606

Ballard Spahr

919 Norrh Marker Srrecr, nch Floor                                                             Beth Moskow-Schnoll
Wilmington, Dki >9801-3034                                                                     Tel: 302.252.4447
rtL 302,252.4465                                                                               Fax: 302.252.4466
l-'AX 3 O 2 . 2 5 2 . 4 4 6 6                                                                  moskowb@ballardspaiir.com
\v\v w.b a 11 a rd spa h r.c o m




                   April 24, 2019

                   Via ECF

                  The Honorable Leonard P. Stark
                  J. Caleb Boggs Federal Building
                  844 N. King Street
                  Wilmington, DE 19801-3555



                  Re:           TMISolutions LLC v. Bath & Body Works Direct, Inc. (C.A. No. 17-965-LPS-CJB)
                                TMI Solutions LLC v. The Gap Inc. (C.A. No. 17-966-LPS-CJB)
                                TMI Solutions LLC v. Victoria's Secret Stores. Inc. CC.A.No. 17-969-LPS-CJB)

                  Dear Chief Judge Stark:

                  Pursuant to the Court's April 18, 2019 Oral Order, I write on behalf of Defendants in the
                  above-referenced cases to address the discovery dispute currently before the Court.
                  The Scheduling Order (D.I. 35, If 8(d); C.A. No. 17-965) permits Plaintiff to serve ten
                  common interrogatories on Defendants. Plaintiff far exceeded that number in its Revised
                  First Set of Common Interrogatories Directed to Each Defendant (1-10) ("Interrogatories").
                  Although labeled 1-10, the Interrogatories bundle together multiple, discreet subparts.
                  Defendants identified the discrete subparts and properly objected to Plaintiffs attempt to
                  expand the scope of permitted interrogatories.1
                  Defendants' position is consistent with L.R. 26.1 and this Court's precedent. The subparts in
                  Plaintiffs Interrogatories should be separated into multiple interrogatories because they are
                  not "logically and factually subsumed within and necessarily related to the primary
                  question." Medigus Ltd. v. Endochoice, Inc., Case No. 15-505-LPS-CJB, 20116 U.S. Dist.
                  LEXIS 156752, *3 (D. Del. July 19, 2016). Moreover, Plaintiff has failed to show that the
                  increase in the number of interrogatories that it requests in the alternative is reasonably
                  necessary and warranted in this instance.




                  1   Exhibit 1 to Pi's April 22, 2019 Letter to the Court.




                  DMEAST #37380275 vl
Case 1:17-cv-00965-LPS-CJB Document 48 Filed 04/24/19 Page 2 of 3 PageID #: 607




   The Honorable Leonard P. Stark
   April 24, 2019
   Page 2

   1.        Each Challenged Interrogatory Contains Multiple Stand-Alone Questions That
             Should Be Counted As Separate Interrogatories.
   Local Rule 26.1(a) provides, "[e]ach subpart of an interrogatory or request shall be counted
   as a separate interrogatory or request." Subparts that are "discrete or separate questions
   should be counted as separate interrogatories, notwithstanding that they may be joined by a
   conjunctive word and may be related." Medigus, 2016 U.S. Dist. LEXIS 156752, *3
   (alteration omitted); see also Align Technology, Inc. v. 3Shape A/S, Case No. 1-17-CV-01646
   (D. Del. Jan. 22, 2019 Docket Entry) (attached here at Exhibit 1).
   The subparts in Plaintiffs Interrogatory Nos. 1 and 5-10 belong to the latter category.2 The
   subparts do not merely seek information "necessary to complete the details required by the
   call of the question." Medigus, 2016 U.S. Dist. LEXIS 156752, *3. Rather, the challenged
   interrogatories are akin to the interrogatories the Court in Medigus agreed contain multiple
   discrete subparts that should be broken out into separate interrogatories. See Id. at *6 and
   note 6 (agreeing that Interrogatory Nos. 2 and 16 each contained multiple subparts and were
   properly rewritten as multiple separate interrogatories).
   The Medigus Court's handling of two interrogatories (Interrogatory Nos. 2 and 16) is
   instructive. In Medigus, it was proper to separate an interrogatory that asked for: (1) an
   identification all of its products embodied by the patent-in-suit and (2) a statement of which
   patent claims were embodied by each identified product. See Exhibit 2 (Medigus
   Defendant's Discovery Letter Brief) at D.I. 67-1, 2. It was also proper to separate an
   interrogatory that asked for: (1) an identification of all names used to identify a particular
   product, (2) an identification of all substantive changes to any such product, and (3) an
   identification of any patents that cover that product. See id. at 67-1, 8.
   Plaintiffs multipart interrogatories here are analogous to the improper multipart
   interrogatories in Medigus. Interrogatory No. 1, for example, not only asks Defendants (1) to
   identify their affirmative defenses and counterclaims but also (2) to state the legal and
   factual bases of the identified defenses and counterclaims. These are two independent
   questions, just like interrogatory No. 2 in Medigus.
   Interrogatory No. 5—like improper interrogatories 2 and 16 in Medigus—seeks five distinct
   types of information, including (1) when Defendants started using cookies, (2) an
   identification of all websites on which Defendants use cookies, (3) all information tracked
   and stored using cookies, (4) an identification of all documents that relate to the use of
   cookies, and (5) an identification of knowledgeable individuals.
   Interrogatory No. 7 contains two discrete and unrelated subparts that seek: (1) the identity of
   agreements relating to the Accused Practices and (2) the identity of agreements relating to


   2Plaintiff fails to mention that during the meet and confer process, as a compromise,
   Defendants offered to withdraw their objections to Interrogatory Nos. 2-4.




   DMEAST #37380275 vl
Case 1:17-cv-00965-LPS-CJB Document 48 Filed 04/24/19 Page 3 of 3 PageID #: 608




   The Honorable Leonard P. Stark
   April 24, 2019
   Page 3

   technologies used in conjunction with the Accused Practices. Interrogatory No. 8 contains
   numerous discrete inquiries, asking whether each of four separate patents supports "each
   element of each Asserted Claim." At the very least, each patent Plaintiff has asked about and
   the claims of each asserted patent stand alone as a separate inquiry.
   Interrogatory Nos. 6, 9, and 10 are perhaps the most egregious examples of Plaintiff s
   attempt to circumvent the interrogatory limitations it agreed to. Interrogatory No. 6 seeks the
   unrelated facts of (1) the amount of revenue and costs incurred from each website and (2) an
   identification of all information tracked using cookies, how that information is used, and an
   identification of knowledgeable individuals. Interrogatory No. 9 seeks the unrelated facts of
   (1) information Defendants have tracked and stored using the Accused Practices, and (2) the
   number of visitors to Defendants' websites. Interrogatory No. 10 asks for the unrelated facts
   of (1) why Defendants have used cookies in conjunction with their websites and (2) how the
   Accused Products were developed.
   In sum, Plaintiffs Interrogatories 1 and 5-10 contain multiple discrete subparts that should
   be counted as stand-alone Interrogatories.
   2.        The Court Should Not Permit Plaintiff To Serve Seventy-Five Interrogatories.
   Plaintiff makes no showing as to why it would require 30 common interrogatories and 45
   additional interrogatories to each of the Defendants. Indeed, Plaintiff still has fifteen unused
   individual interrogatories that it can serve on each Defendant. D.I. 35 at 5.
   Further, the mere fact that Plaintiff is requesting 75 interrogatories to serve on each
   defendant demonstrates that Plaintiff seeks an improper expansion of the scope of written
   discovery in a case that does not justify the expense. The Federal Rules make clear that
   information is discoverable only if it is "proportional to the needs of the case" considering,
   among other things "the importance of the issues at stake in the case [and] the amount in
   controversy." Fed. R. Civ. P. 26(b)(1). Here, Plaintiff is asserting two expired patents that
   have incredibly narrow damages windows. The '077 Patent has only a two month
   enforcement period (from November 1, 2016 to January 3, 2017). The '078 Patent has an
   eight month enforcement period (from November 1, 2016 to July 18, 2017). Such a narrow
   damages window does not justify the extensive discovery Plaintiff seeks here.




   Beth Moskow-Schnoll (No. 2900)
   Counsel for Defendants




   DMEAST #37380275 vl
